Citation Nr: 0636090	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  96-51 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a bilateral eye 
disability.

2.  Propriety of initial evaluations for service-connected 
bilateral hearing loss, rated as noncompensably (zero 
percent) disabling effective June 10, 1996, 20 percent 
disabling effective June 10, 1999, and 10 percent disabling 
effective November 9, 1999.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active service from August 1954 to October 
1956.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Indianapolis, Indiana.  The 
veteran testified before a hearing officer at a hearing held 
at the RO in March 1997.

In a decision dated in August 2002, the Board determined that 
no new and material evidence had been presented to reopen a 
claim of entitlement to service connection for back 
disability.  In the same decision, the Board denied 
entitlement to service connection for bilateral eye 
disability.  It also denied entitlement to an initial 
compensable evaluation for bilateral hearing loss from June 
10, 1996, to June 9, 1999, denied an initial rating in excess 
of 20 percent for bilateral hearing loss from June 10, 1999, 
to November 8, 1999, and denied an initial rating in excess 
of 10 percent for bilateral hearing loss subsequent to 
November 8, 1999.

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In an order dated in June 2003, 
the Court vacated the Board's August 2002 decision, and 
remanded the appeal to the Board.  In March 2004, the Board 
remanded the case to RO.  

The above referenced issues were again before the Board in 
May 2005.  At that time, the Board again denied service 
connection for the bilateral eye disability and also denied 
the increased rating claim for the bilateral hearing loss.  
The Board also determined that new and material evidence had 
been received to reopen the claim of entitlement to service 
connection for a back disability and remanded this issue to 
the Appeals Management Center (AMC) for additional 
evidentiary development.  

The veteran appealed those parts of the Board's May 2005 
decision which denied service connection for bilateral eye 
disability and denied increased initial ratings for bilateral 
hearing loss to the Court.  In an order dated in June 2006, 
the Court remanded those parts of the Board's May 2005 
decision which denied service connection for bilateral eye 
disability and denied increased initial ratings for bilateral 
hearing loss back to the Board for compliance with the 
instructions included in a May 2006 Joint Motion for Remand.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The May 2005 Joint Motion for Remand indicated that the 
Board's denial of service connection for bilateral eye 
disability was based on reports of VA examinations where it 
was not apparent that the examiner had access to and reviewed 
all of the veteran's claims files and medical records.  It 
was directed that the veteran should be afforded a new VA 
examination for his bilateral eye disability claim in order 
to obtain an opinion as to the etiology of the disability 
where the examiner has an opportunity to review the veteran's 
claims files and medical records.  

The Joint Motion also indicated that the Board's denial of 
increased initial ratings for the bilateral hearing loss was 
in error by relying on a November 1999 VA examination which 
evidence was found to be too old to properly adjudicate the 
claim.  The Joint Motion directed that the veteran should be 
afforded a current VA examination to determine the extent of 
disability associated with the service-connected bilateral 
hearing loss.  

Accordingly, the case is REMANDED for the following action:

1.  Copies of current, pertinent 
treatment records, both VA and private, 
should be obtained, covering the period 
from March 2004 to the present.  

2.  Schedule the veteran for a VA 
examination to determine the nature, 
extent and etiology of the veteran's 
bilateral eye disability.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail.  
The examiner should review pertinent 
documents in the veteran's claims file 
and include an annotation in the 
examination report indicating that he/she 
reviewed the claims file and the 
veteran's medical records.  If an eye 
disability is diagnosed, the examiner 
must express an opinion as to whether it 
is more likely than not (i.e., 
probability greater than 50 percent); at 
least as likely as not (i.e., probability 
of 50 percent); or less likely than not 
(i.e., probability less than 50 percent) 
that the eye disability had its onset 
during active service or was otherwise 
linked to the veteran's active service.  
A complete rationale for all opinions 
should be provided.  

3.  Schedule the veteran for a VA 
audiological examination to determine the 
current extent of severity of his 
bilateral hearing loss.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail.  
The examination must be conducted by a 
state-licensed audiologist and must 
include controlled speech discrimination 
test (Maryland CNC) and puretone 
audiometry testing with measurements at 
the frequencies of 1000, 2000, 3000 and 
4000 Hertz.  The examiner should review 
pertinent documents in the veteran's 
claims file and include an annotation in 
the examination report indicating that 
he/she reviewed the claims file and 
medical records.  

4.  Then readjudicate the veteran's 
claims of entitlement to service 
connection for bilateral eye disability 
and entitlement to increased initial 
ratings for his bilateral hearing loss.  
If the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claim(s) for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran and his 
representative should be given the 
opportunity to respond to the SSOC.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

